DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 02/03/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is being considered by the examiner.
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “WATER-STOP GROMMET AND WIRE HARNESS”.
Claim Objections
Claims 2-4 are objected to because of the following informalities: 
“the claw parts” in Claim 2 should be “the plurality of claw parts”
“a peripheral part” in Claims 3-4 should be “the peripheral part”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-8 depends, and Claim 9 teaches a limitation: “a plurality of claw parts that face the abutting surface in the axial direction, that are capable of coming into contact with another side of the peripheral part of the through hole, and that are intermittently provided in a circumferential direction” that is not taught in the prior art areas searched for this action.

Regarding Claim 1.  SUENAGA teaches, in Fig. 2-3, a grommet, comprising: a water stop part (44) having an annular shape that stops water by being inserted into a through hole (area around 16 in 3D) formed on a mounting panel (16) (Fig. 2); and a closing part (50, 14) disposed so as to close the annular shape of the water stop part by extending in a radially inner side of the water stop part (Fig. 2), wherein the water stop part includes an abutting surface (18) formed in an annular shape capable of coming into contact with one side of a peripheral part of the through hole in an axial direction (Fig. 2-3).
SUENAGA does not teach the above allowable limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Objections to the claims and specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848